DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Group of Species 1 (claims 1-25, as identified by the Applicant only) in the reply filed on 08/18/2021 is acknowledged. 
The traversal is on the ground(s) that claims 13 & 25 include limitations in the alternative directed to both the elected and the unelected. The Examiner first acknowledges that claims 13 & 25 have not been withdrawn and have been examined in accordance with the MPEP including MPEP 803.02 . However, Applicant has not distinctly and specifically pointed out the supposed errors in the Examiner’s rationale for the restriction requirement. The Examiner does not find Applicant's traversal persuasive. The requirement is still deemed proper and is therefore made FINAL. See MPEP 818.01. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/04/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. References cited within the US Office Action(s) listed on the IDS(s) dated 12/04/2019 have not been considered, unless the references have also been cited by Applicant on form PTO-1449 or by the Examiner on form PTO-892 for the current application. See 37 CFR 1.98(a)(1). See also Dayco Prods., Inc. v. Total Containment, Inc., 329 F.3d 1358 (Fed. Cir. 2003) and McKesson Info. Solutions, Inc. v. Bridge Med., Inc., 487 F.3d 897 (Fed. Cir. 2007).

  
Drawings
The drawings (fig. 3) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
 The drawings (fig. 9) are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
The drawings (fig. 9) are objected to under 37 CFR 1.84(h)(3). Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section. 
The drawings (see fig. 9)  are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “914” ([0077]; Examiner notes “114” of fig. 9 as possibly being intended as “914”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-4, 8-9, 11-13, 15-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20140264650 A1; hereafter “Liu”) in view of  Vitt et al (US 20170164084 A1; hereafter “Vitt”). 


    PNG
    media_image1.png
    127
    277
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    181
    314
    media_image2.png
    Greyscale

Regarding independent claim 1,
 Liu teaches a system (fig. 10C), comprising: 
a sensor assembly component (fig. 10C, packaged microphone 1040) comprising: 
a substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), wherein an acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) is formed in a first portion of the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042); 
a sensor component (fig. 10C, MEMS microphone chip 100) comprising: 
a diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) disposed over the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004); and 
a vent port (fig. 10C, vent aperture 1048) formed in a second portion (fig. 10C, lid 1043) (Examiner additionally notes vent aperture 1049 & 1048 through substrate 1042 & 1010 likewise meets this claim limitation, see also dependent claim 12) of the sensor assembly component (fig. 10C, packaged microphone 1040) other than the diaphragm component  (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085]), 
wherein the sensor assembly component (fig. 10C, packaged microphone 1040) comprises a back cavity (fig. 10C, back volume 1045) that is partially formed and defined by the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the sensor component (fig. 10C, MEMS microphone chip 100), and the location of the vent port (fig. 10C, vent aperture 1048), and wherein the vent port (fig. 10C, vent aperture 1048) provides a vent path (vent passage path) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”).
Liu does not teach a vent component that is associated with a vent port formed in a second portion of the sensor assembly component other than the diaphragm component, wherein the sensor assembly component comprises a back cavity that is partially formed and defined by the substrate component, the sensor component, and the vent component, and wherein the vent port provides a vent path.
Vitt teaches a vent component (fig. 3, vent cover 312) that is associated with a vent port (fig. 3, vent port 310) ([0035] “electronic device 100 may include a vent cover 312 covering vent port 310, and vent cover 312 may include a mesh or other barrier material to repel incoming particles and/or water” an “vent port 310 may be located in and through casing wall 302 to provide a barometric equalization path between encased space 304 and surrounding environment 306”; [0036] “In addition to having ports for communicating air and/or sound outward from encased space 304 into surrounding environment 306, electronic device 100 may include an acoustic port 314 in and through casing wall 302 to receive sounds from surrounding environment 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vitt’s vent cover with Liu’s vent for the expected purpose of repelling incoming particles and/or water while still allowing for the vent to provide barometric equalization path.
Therefore, Liu as modified by Vitt suggests a vent component (Vitt’s vent cover as modified) that is associated with a vent port (fig. 10C, vent aperture 1048) formed in a second portion (fig. 10C, lid 1043) (see previous note for element mapping alternative) of the sensor assembly component (fig. 10C, packaged microphone 1040) other than the diaphragm component  (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085]), wherein the sensor assembly component (fig. 10C, packaged microphone 1040) comprises a back cavity (fig. 10C, back volume 1045) that is partially formed and defined by the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the sensor component (fig. 10C, MEMS microphone chip 100), and the vent component (Vitt’s vent cover as modified, for covering Liu’s vent aperture 1048), and wherein the vent port (fig. 10C, vent aperture 1048) provides a vent path (vent passage path) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”).

Regarding independent claim 18,
 Liu teaches a device (fig. 10C), comprising: 
a substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), wherein an acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) is formed in a first portion of the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042); 
a sensor component (fig. 10C, MEMS microphone chip 100) comprising: 
a diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) disposed over the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004), and one or more backplate components (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102) disposed over the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004); and 
a vent port (fig. 10C, vent aperture 1048) formed in a second portion (fig. 10C, lid 1043) (Examiner additionally notes vent aperture 1049 & 1048 through substrate 1042 & 1010 likewise meets this claim limitation) of the device (fig. 10C) other than the diaphragm component  (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085]) and the backplate component (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102), 
wherein the device (fig. 10C) comprises a back cavity (fig. 10C, back volume 1045) that is partially formed and defined by the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the sensor component (fig. 10C, MEMS microphone chip 100), and the location of the vent port (fig. 10C, vent aperture 1048), and wherein the vent port (fig. 10C, vent aperture 1048) provides a vent path (vent passage path) that facilitates an equalization of pressure associated with the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”).
Liu does not teach a vent component that is associated with a vent port formed in a second portion of the device other than the diaphragm component and the backplate component, wherein the device comprises a back cavity that is partially formed and defined by the substrate component, the sensor component, and the vent component, and wherein the vent port provides a vent path.
Vitt teaches a vent component (fig. 3, vent cover 312) that is associated with a vent port (fig. 3, vent port 310) ([0035] “electronic device 100 may include a vent cover 312 covering vent port 310, and vent cover 312 may include a mesh or other barrier material to repel incoming particles and/or water” an “vent port 310 may be located in and through casing wall 302 to provide a barometric equalization path between encased space 304 and surrounding environment 306”; [0036] “In addition to having ports for communicating air and/or sound outward from encased space 304 into surrounding environment 306, electronic device 100 may include an acoustic port 314 in and through casing wall 302 to receive sounds from surrounding environment 306”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vitt’s vent cover with Liu’s vent for the expected purpose of repelling incoming particles and/or water while still allowing for the vent to provide barometric equalization path.
Therefore, Liu as modified by Vitt suggests a vent component (Vitt’s vent cover as modified) that is associated with a vent port (fig. 10C, vent aperture 1048) formed in a second portion (fig. 10C, lid 1043) (see previous note for element mapping alternative) of the device (fig. 10C) other than the diaphragm component  (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) and the backplate component ([0085]), wherein the device (fig. 10C) comprises a back cavity (fig. 10C, back volume 1045) that is partially formed and defined by the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the sensor component (fig. 10C, MEMS microphone chip 100), and the vent component (Vitt’s vent cover as modified, for covering Liu’s vent aperture 1048), and wherein the vent port (fig. 10C, vent aperture 1048) provides a vent path (vent passage path) that facilitates an equalization of pressure associated with the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”).

Regarding claim 2, which depends on claim 1, 
 Liu teaches wherein the vent path (vent passage path) facilitates pressure equalization (air pressure equalization) between the back cavity (fig. 10C, back volume 1045) and an external environment (environment outside of the package 1040) that is external to the sensor assembly component (fig. 10C, packaged microphone 1040) ([0085] “At least one of the substrate 1042 and the lid 1043 includes a vent aperture 1048 to provide a passage by which air pressure may be equalized between the interior of the package (i.e., back volume 1045 and the interior surface 103A of the diaphragm 103) and the environment outside of the package 1040”).

Regarding claim 3, which depends on claim 1, 
 Liu teaches wherein the sensor component (fig. 10C, MEMS microphone chip 100) is at least one of Microelectromechanical Systems sensor (MEMS is acronym for Microelectromechanical Systems), an acoustic sensor (a microphone is an acoustic sensor), a capacitive sensor (backplate and diaphragm form a variable capacitor of a microphone), or a piezo sensor (silent to piezo) ([0036] “MEMS microphone”; [0006] “the backplate and diaphragm form a variable capacitor of a microphone”; [0037] “capacitor”, [0042] “capacitance”).

Regarding claim 19, which depends on claim 18, 
 Liu teaches wherein the sensor component (fig. 10C, MEMS microphone chip 100) is at least one of Microelectromechanical Systems sensor (MEMS is acronym for Microelectromechanical Systems), an acoustic sensor (a microphone is an acoustic sensor), an audio sensor (a microphone is an audio sensor), a capacitive sensor (backplate and diaphragm form a variable capacitor of a microphone), or a piezo sensor (silent to piezo) ([0036] “MEMS microphone”; [0006] “the backplate and diaphragm form a variable capacitor of a microphone”; [0037] “capacitor”, [0042] “capacitance”).

Regarding claim 4 and claim 20, where claim 4 depends on claim 1 and where claim 20 depends on claim 18, 
 Liu teaches wherein the sensor component (fig. 10C, MEMS microphone chip 100) has a low frequency corner of a frequency response that satisfies a defined frequency response criteria (Background [0003], [0005] “low corner frequency”; [0035] improved “low-corner frequency”; Abstract “microphone's frequency response”).

Regarding claim 8, which depends on claim 1, 
 Liu as modified (by Vitt, see analysis of claim 1) suggests wherein the vent component (Vitt’s vent cover 312) is disposed over the vent port (fig. 10C, vent aperture 1048) (Vitt [0035] “electronic device 100 may include a vent cover 312 covering vent port 310”).

Regarding claim 9, which depends on claim 1, 
 Liu, including as modified by fig. 3 embodiment of Vitt, does not teach nor suggest wherein the vent component is integrated with the vent port (Examiner notes vent cover as disposed over, not integrated within).
However, Vitt teaches (see figs. 3 & 10) another port vent component (fig. 10, foam layer 1002) wherein the vent component (fig. 10, foam layer 1002) is integrated with a vent port (see fig. 3, barometric equalization element 326) ([0039] “barometric equalization element 326 may be incorporated in the microphone assembly and may include a passage for leaking air between trapped volume 320 and encased space 304 to equalize the pressures therein”; [0058] “Referring to FIG. 10, a perspective view of a barometric equalization element is shown in accordance with an embodiment. Barometric equalization element 326 may include an essentially planar shape having one or more open-cell foam layer 1002”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vitt’s integrated foam vent component with Liu’s port either in the alternative or in combination thereby providing the expected advantage of an optimizable porous structure that facilitates mounting and/or attachment (Vitt, [0056]-[0060]) and/or additional filtering thereby further protecting the micro-electrical-mechanical-systems from unwanted particles and/or liquids.

Regarding claim 22, which depends on claim 18, 
 Liu as modified (by Vitt, see analysis of claim 1) suggests wherein the vent component (Vitt’s vent cover 312) is disposed over the vent port (fig. 10C, vent aperture 1048) (Vitt [0035] “electronic device 100 may include a vent cover 312 covering vent port 310”).
Liu, including as modified by fig. 3 embodiment of Vitt, does not teach nor suggest the alternative wherein the vent component is integrated with the vent port.
However, Vitt teaches (see figs. 3 & 10) another port vent component (fig. 10, foam layer 1002) wherein the vent component (fig. 10, foam layer 1002) is integrated with a vent port (see fig. 3, barometric equalization element 326) ([0039] “barometric equalization element 326 may be incorporated in the microphone assembly and may include a passage for leaking air between trapped volume 320 and encased space 304 to equalize the pressures therein”; [0058] “Referring to FIG. 10, a perspective view of a barometric equalization element is shown in accordance with an embodiment. Barometric equalization element 326 may include an essentially planar shape having one or more open-cell foam layer 1002”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vitt’s integrated foam vent component with Liu’s port either in the alternative or in combination thereby providing the expected advantage of an optimizable porous structure that facilitates mounting and/or attachment (Vitt, [0056]-[0060]) and/or additional filtering thereby further protecting the micro-electrical-mechanical-systems from unwanted particles and/or liquids.

Regarding claim 11, which depends on claim 1, 
 Liu teaches wherein the diaphragm component (see diaphragm region; fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103 including sealing layer 201) has no holes (no holes taught in diaphragm 3, further see also sealing layer 201 of diaphragm region) and thereby prevents at least one of a liquid or a particle (not even air particles pass) from entering the back cavity (fig. 10C, back volume 1045) via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) ([0043] “To increase the acoustic resistance of the diaphragm and springs, microphone 100 includes a sealing layer 201 as schematically illustrated in FIG. 1D, which spans the spring gap 130 such that no air may pass from one side of the diaphragm 103 to the other through the spring gap 103”).

Regarding claim 23, which depends on claim 18, 
 Liu teaches wherein the diaphragm component (see diaphragm region; fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103 including sealing layer 201) is configured to contain no holes (no holes taught in diaphragm 3, further see also sealing layer 201 of diaphragm region) and thereby prevents at least one of a liquid or a particle from entering the back cavity (fig. 10C, back volume 1045) via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) and the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0043] “To increase the acoustic resistance of the diaphragm and springs, microphone 100 includes a sealing layer 201 as schematically illustrated in FIG. 1D, which spans the spring gap 130 such that no air may pass from one side of the diaphragm 103 to the other through the spring gap 103”).

Regarding claim 12, which depends on claim 1, 
 Liu as modified (by Vitt, see analysis of claim 1) suggests wherein the sensor assembly component (fig. 10C, packaged microphone 1040) further comprises: 
a lid component (fig. 10C, lid 1043) that is associated with the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042, denoting in particular the substrate 1042); 
a circuit component (printed circuit board of assembly substrate 1010, denoting a circuit  component of the PCB) that is associated with the sensor component (fig. 10C, MEMS microphone chip 100) ([0086] “Assembly substrate 1010 may be a printed circuit board”); and 
a handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) associated with the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) and the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), 
wherein the lid component (fig. 10C, lid 1043), the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the vent component (Vitt’s vent cover 312, covering Liu’s vent aperture 1048), the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103), the circuit component (printed circuit board of assembly substrate 1010, denoting a circuit component of the PCB), and the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) are arranged in relation to each other to form or define the back cavity (fig. 10C, back volume 1045).

Regarding claim 24, which depends on claim 18, 
 Liu as modified (by Vitt, see analysis of claim 18) teaches further comprising: 
a lid component (fig. 10C, lid 1043) that is associated with the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042); 
circuitry (printed circuit board of assembly substrate 1010) that is associated with the sensor component (fig. 10C, MEMS microphone chip 100) and processes a signal received from the sensor component (fig. 10C, MEMS microphone chip 100), wherein the sensor component (fig. 10C, MEMS microphone chip 100) generates the signal based at least in part on a movement of the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) in relation to the backplate component (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102) in response to an input signal received via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004); and 
a handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111) associated with the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) and the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), wherein the lid component (fig. 10C, lid 1043), the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042), the vent component (Vitt’s vent cover 312, covering Liu’s vent aperture 1048), the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103), the circuitry (printed circuit board of assembly substrate 1010), and the handle component (handle component of MEMS microphone chip 100; see fig. 1D, bottom wafer 111), are arranged in relation to each other to form or define the back cavity (fig. 10C, back volume 1045).

Regarding claim 13, which depends on claim 12, 
 Liu teaches wherein one or more vent ports (fig. 10C, vent aperture 1048 & 1049), comprising the vent port (fig. 10C, vent aperture 1048), are formed in at least one of the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042) (1048 with 1049 is through substrate 1110 with 1042), the lid component (fig. 10C, lid 1043), the circuit component (printed circuit board of assembly substrate 1010) ([0086] “Assembly substrate 1010 may be a printed circuit board”), or the handle component (silent, at least in embodiment 10C, of a vent port in the handle component of MEMS microphone chip 100).

Regarding claim 25, which depends on claim 24, 
 Liu teaches wherein one or more vent ports (fig. 10C, vent aperture 1048 & 1049), comprising the vent port (fig. 10C, vent aperture 1048), are formed in at least one of the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042) (1048 with 1049 is through substrate 1110 with 1042), the lid component (fig. 10C, lid 1043), the circuitry (printed circuit board of assembly substrate 1010) ([0086] “Assembly substrate 1010 may be a printed circuit board”), or the handle component (silent, at least in embodiment 10C, of a vent port in the handle component of MEMS microphone chip 100).

Regarding claim 15, which depends on claim 1, 
 Liu teaches wherein the substrate component (fig. 10C, assembly substrate 1010 with substrate 1042) comprises a laminate material (layering of substrate layers is a laminate material).

Regarding claim 16, which depends on claim 1, 
 Liu teaches wherein the sensor component (fig. 10C, MEMS microphone chip 100) comprises a backplate component (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102) that is situated in proximity to the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103).

Regarding claim 17, which depends on claim 16, 
 Liu teaches wherein the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) generates a signal based at least in part on a movement of the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) in relation to the backplate component (fig. 10C, backplate of microphone 100; see fig. 1D, backplate 102) in response to an input signal that is received via the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004) and interacts with the diaphragm component (fig. 10C, diaphragm of microphone 100; see fig. 1D diaphragm 103) ([0083] “The assembly substrate 1010 includes an aperture 1011 that is aligned with substrate aperture 1004 to facilitate the passage of an acoustic wave into the package 1001 from the environment outside of the package 1001”; [0042] “an acoustic signal strikes the diaphragm 103, causing it to vibrate, thus varying the gap 108 between the diaphragm 103 and the backplate 102 to produce a changing capacitance”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Vitt and in further view of Lim et al (US 20150158722 A1; hereafter “Lim”).
Regarding claim 14, which depends on claim 12, 
 Liu teach a lid component (fig. 10C, lid 1043).
Liu does not teach wherein the lid component  comprises a conductive material.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present only ordinary skill in the art is required to choose the material of a lid to be conductive material—such as a metal—for the expected purpose of a rugged and durable protection, the Examiner further emphasizing  that conductive lids are conventional in the art.
Furthermore, and as exemplary factual evidence supporting the above assertion, Lim teaches a lid component comprising a conductive material (bold for emphasis: Background [0003] “Most commercially available MEMS microphones or silicon microphones are formed by two chips, an application specific integrated circuit (ASIC) chip and a MEMS chip attached to a substrate. These chips are generally enclosed by a conductive cover or lid”; Title “SYSTEMS AND APPARATUS HAVING MEMS ACOUSTIC SENSORS AND OTHER MEMS SENSORS AND METHODS OF FABRICATION OF THE SAME”; [0032] “In the described embodiments, a back cavity may refer to a partially enclosed cavity equalized to ambient pressure via Pressure Equalization Channels (PEC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional conductive material for a microphone lid—as further supported by Lim—with Liu’s microphone cover for the aforementioned motivation and/or for providing  shielding for electromagnetic interference.

Claim(s) 5-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Vitt and in further view of Agashe et al (US 20180215609 A1; hereafter “Agashe”).

Regarding claim 5, which depends on claim 1, 
 Liu teaches the vent port (fig. 10C, vent aperture 1048) to the back cavity (fig. 10C, back volume 1045).
Liu does not teach wherein the sensor assembly component further comprises a particle-and-liquid resistance component that comprises a porous membrane component or a filter component that is associated with the vent port and inhibits at least one of a liquid or a particle from entering the back cavity via the vent port.
Agashe teaches wherein the sensor assembly component further comprises a particle-and-liquid resistance component that comprises a porous membrane component or a filter component (fig. 4, filter 124) that is associated with the vent port (fig. 4, vent port 402) and inhibits at least one of a liquid or a particle from entering the back cavity (fig. 4, back volume chamber 112) via the vent port (fig. 4, vent port 402) ([0045] “vent port 402 to back volume chamber or space 112 is formed through filter 124”; [0001] “filter to prevent particle ingress”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agashe’s vent port particle filter with Liu’s vent port thereby preventing particle ingress through Liu’s port and thus retaining better ventilation for pressure equalization. 

Regarding claim 21, which depends on claim 18, 
 Liu teaches the vent port (fig. 10C, vent aperture 1048) to the back cavity (fig. 10C, back volume 1045).
Liu does not teach further comprising a particle-and-liquid resistance component that comprises at least one of a membrane component or a filter component that is associated with the vent port (fig. 10C, vent aperture 1048), and wherein at least one of the membrane component or the filter component impedes at least one of a liquid or a particle from entering the back cavity (fig. 10C, back volume 1045) via the vent port (fig. 10C, vent aperture 1048).
Agashe teaches a particle-and-liquid resistance component that comprises a membrane component or a filter component (fig. 4, filter 124) that is associated with the vent port (fig. 4, vent port 402), and wherein at least one of the membrane component or the filter component (fig. 4, filter 124) impedes at least one of a liquid or a particle from entering the back cavity (fig. 4, back volume chamber 112) via the vent port (fig. 4, vent port 402) ([0045] “vent port 402 to back volume chamber or space 112 is formed through filter 124”; [0001] “filter to prevent particle ingress”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agashe’s vent port particle filter with Liu’s vent port thereby preventing particle ingress through Liu’s port and thus retaining better ventilation for pressure equalization. 

Regarding claim 6, which depends on claim 5, 
 Liu does not teach wherein a vent component or the porous membrane component is treated with a hydrophobic coating or a superhydrophobic coating to facilitate inhibiting at least one of the liquid or the particle from entering the back cavity via the vent port.
Agashe teaches a hydrophobic coating to facilitate inhibiting at least one of the liquid or the particle from entering ([0044] “In addition, in some embodiments, a hydrophobic coating 304 may further be applied to filter 124 to help prevent water ingress”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Agashe’s hydrophobic coating with Liu’s vent and more specifically with either or both of associated modified vent components & porous membrane (see previous modifications of Agashe’s vent filter & Vitt’s vent porous membrane cover) thereby providing the expected advantages of further repelling ingression of liquids and/or particles. 

Regarding claim 7, which depends on claim 1, 
Liu does not teach wherein the vent component comprises a Microelectromechanical Systems device.
Agashe teaches wherein a vent component comprises a Microelectromechanical Systems device ([0001] “the invention relate to a micro-electro-mechanical system (MEMS) device having an integrated particle filter; and more specifically, to a MEMS microphone having an integrated filter to prevent particle ingress”; [0045] “vent port 402 to back volume chamber or space 112 is formed through filter 124”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agashe’s integrated MEMS filter and vent port with Liu’s system either as an alternative pressure equalization means placement or in further combination as an additional pressure equalization placement thereby providing either a simplified construction for the packaging, or increased ventilation for pressure equalization, additionally noting the advantages of Agashe’s particle and/or liquid filtering.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Vitt and in further view of Rombach et al (WO 2019011720 A1; hereafter “Rombach”) with Tsai et al (US 20160091378 A1; hereafter “Tsai”).
Regarding claim 10, which depends on claim 1, 
 Liu does not teach wherein the vent component is integrated with the acoustic port (fig. 10C, aperture 1011 with substrate aperture 1004).
Rombach teaches a component (fig. 11, integrated filter chip FC) integrated with the acoustic port (fig. 11, sound opening SO). (page 9, ll. 22-26 “Figur 11 shows in a cross sectional view a state of the art bottom port MEMS microphone with double mesh/filter chip integrated into the carrier board at its bottom side”; page 17, ll. 21-32; Title “MEMS MICROPHONE WITH IMPROVED PARTICLE FILTER”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rombach’s integrated filter for an acoustic port with Liu’s acoustic port thereby providing the expected advantages of filtering particles from entering and thus increasing reliability and durability.
Liu as modified by Rombach does not teach that the acoustic port is connected to a vent.
Tsai teaches an acoustic vent port (fig. 3, leakage path 332)  that is connected to the acoustic port (port through package substrate 314 to sensor element 330) ([0042]-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsai’s acoustic port with Liu’s system either as an alternative pressure equalization means placement or in further combination as an additional pressure equalization placement thereby providing either a simplified construction for the packaging, or increased ventilation for pressure equalization.
Therefore Liu as modified by Rombach and Tsai suggests wherein the vent component (Rombach’s integrated filter) is integrated with the acoustic port (Liu, fig. 10C, aperture 1011 with substrate aperture 1004), the acoustic port (Liu, fig. 10C, aperture 1011 with substrate aperture 1004) having a vent port (Tsai leakage path 332).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 & Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856